Exhibit 10.14



 

Summary Terms of Director Compensation Plan

 

To be competitive with the director compensation plans of our peer group, in
November 2008, our Board of Directors approved an amendment, effective June 1,
2008, to our compensation plan for non-employee directors. The amended plan
provides for a $30,000 annual retainer, a $2,000 ($1,000 if by telephone)
meeting fee for regular board meetings attended and a $2,000 ($1,000 if by
telephone) meeting fee for committee meetings attended. The chairmen of the
audit and compensation committees are entitled to receive an annual retainer of
$13,500 and $6,000, respectively. Under the plan each non-employee director is
entitled to receive $50,000 in unvested restricted stock upon election to the
Board of Directors, which vests in equal amounts over a three year period. Upon
re-election to the Board each year, each non-employee director is entitled to
receive an additional $50,000 in unvested restricted stock, which vests one year
after the date of grant. The number of shares to be granted each year is
determined based on the fair market value of our common stock on the date of
grant. The plan also provides for reimbursement of expenses for directors in the
performance of their duties, including reasonable travel expenses incurred
attending meetings. No director who is an employee of the Company will be
compensated for service as a member of the Board of Directors or any committee
of the Board of Directors.

 

 

 